Name: Commission Regulation (EEC) No 3550/84 of 14 December 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 / 12 Official Journal of the European Communities 19 . 12 . 84 COMMISSION REGULATION (EEC) No 3550/84 of 14 December 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations during the first quarter of 1985, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2 . 1980, p . 4 . 2 OJ No L 302, 23 . 10 . 1981 , p . 4. ( 3) OJ No L 56, 29 . 2. 1980, p. 22 . (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . B IL A G  A N H A N G  H A PA PT H M A  A N N EX  A N N EX E  A LL EG A TO  BI JL A G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la n d DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± A Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 5 12 2, 79 92 8, 82 26 4, 58 9 89 1, 95 75 3, 91 82 ,7 95 15 8 0 6 0 29 8, 13 68 ,2 85 02 .01 A II a) 1 9 73 3, 30 1 76 4, 76 50 2, 71 18 79 4, 60 1 43 2, 43 15 7, 31 0 30 0 3 1 4 56 6, 44 12 9, 74 2 02 .01 A II a) 2 7 78 6, 67 1 41 1, 81 40 2, 82 15 03 5, 78 1 14 5, 95 12 5, 84 9 24 0 25 1 45 3, 87 10 3, 79 4 02 .01 A II a) 3 11 67 9, 94 2 11 7, 71 60 4, 22 22 55 3, 51 1 71 8, 92 18 8, 77 2 36 0 37 5 68 0, 81 15 5, 69 0 02 .01 A ll a) 4 aa ) 14 59 9, 96 2 64 7, 14 74 6, 02 28 80 3, 81 2 17 4, 45 23 5, 96 6 4 5 0 74 1 84 0, 57 19 4, 61 3 02 .01 A II a) 4 bb ) 16 70 0, 36 3 02 7, 97 85 8, 56 32 55 1, 31 2 47 0, 56 26 9, 91 2 51 5 27 6 96 7, 39 22 2, 61 1 02 .01 A II b) 1 7 83 9, 64 1 42 1, 42 40 5, 88 15 06 4, 61 1 15 0, 65 12 6, 70 5 24 1 88 6 45 7, 33 10 4, 50 0 02 .01 A II b) 2 6 27 1, 70 1 13 7, 13 32 4, 70 12 05 1, 59 92 0, 52 10 1, 36 3 19 3 50 8 36 5, 86 83 ,6 00 02 .01 A II b) 3 9 79 9, 55 1 77 6, 77 50 7, 35 18 83 0, 73 1 43 8, 31 15 8, 38 1 30 2 35 8 57 1, 66 13 0, 62 5 02 .01 A II b) 4 aa ) 11 75 9, 44 2 13 2, 12 60 1, 64 23 14 1, 00 1 74 8, 92 19 0, 05 7 3 6 2 82 8 67 7, 91 15 6, 74 9 02 .01 A ll b) 4b b) 11 9 79 9, 55 1 77 6, 77 50 7, 35 18 83 0, 73 1 43 8, 31 15 8, 38 1 30 2 35 8 57 1, 66 13 0, 62 5 02 .01 A II b) 4 bb )2 2 (') 9 79 9, 55 1 77 6, 77 50 7, 35 18 83 0, 73 1 43 8, 31 15 8, 38 1 30 2 35 8 57 1, 66 13 0, 62 5 02 .01 A II b) 4 bb )3 3 13 48 4, 19 2 44 4, 84 69 3, 30 26 27 6, 48 1 99 4, 52 21 7, 93 2 4 1 6 0 4 4 78 1, 18 17 9, 74 0 02 .0 6 C Ia )1 14 59 9, 96 2 64 7, 14 74 6, 02 28 80 3, 81 2 17 4, 45 23 5, 96 6 4 5 0 47 1 84 0, 57 19 4, 61 3 02 .0 6 C Ia )2 16 70 0, 36 3 02 7, 97 85 5, 95 32 74 9, 13 2 47 8, 91 26 9, 91 2 51 5 2 7 6 96 4, 45 22 2, 61 1 16 .02 B III b) 1a a) 16 70 0, 36 3 02 7, 97 85 6, 87 32 74 9, 13 2 47 8, 91 26 9, 91 2 51 5 27 6 96 5, 48 22 2, 61 1 19 . 12 . 84 Official Journal of the European Communities No L 331 / 13 (') He nf Ã ¸r se iu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf re m lÃ ¦ gg es en lic en s, de ro pf yl de rd e be tin ge lse r, de re rf as tsa ta fd e ko m pe te nt e m yn di gh ed er iD e eu ro pÃ ¦ isk e FÃ ¦ lle ss ka be r. (') Di e Zu la ss un g zu di es er Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV or lag e ei ne r Be sc he in ig un g, di e de n vo n de n zu stÃ ¤ nd ig en St ell en de r Eu ro pÃ ¤ isc he n G em ei ns ch af te n fe stg es etz ten Vo ra us se tzu n ­ ge n en ts pr ic ht . (') H Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± -8 'Ã  Ã Ã ¿ Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r th is su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe te nt au th or iti es of th e Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © e Ã l ap rÃ ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on s pr Ã ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or me me nte all e co nd izi on i sta bil ite da lle au tor itÃ co mp ete nti de lle Co mu nit Ã eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ar de da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd e vo or wa ar de n en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n.